          3:18-cv-03260-SEM-TSH # 66         Page 1 of 3                                           E-FILED
                                                               Tuesday, 19 November, 2019 10:44:32 PM
                                                                           Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS

Haley Heilman,                          )
                                        )
                Plaintiff,              )
                                        )
v.                                      )
                                        ) Case No. 18-cv-3260-SEM-TSH
Maggie Burke, et al.,                   )
                                        )
               Defendants.              )
                      MOTION TO AMEND SCHEDULING ORDER

          Defendants, Rachelle Aiken, Maggie Burke, Beatrice Calhoun, Guy Carter, Aadam Cox,

Gregory Dejarnette, Josh Edwards, Justin Gannon, Jacob Gerringer, Chase Goleash, Kelby

Jasmon, Brandon Lounsberry, Christopher Lynch, Legna Martin, Todd Sexton, Troy Singleton,

Nicole Veech, Anette Veech, and Angel Wilson, through their attorney, Kwame Raoul, Attorney

General for the State of Illinois, pursuant to Federal Rule of Civil Procedure 16(b)(4), move to

amend the scheduling order:

          1.    On August 21, 2019, Plaintiff filed her Amended Complaint. [Doc. 48].

          2.    On the parties’ joint motion, the Court extended the discovery deadline to

November 19, 2019, Plaintiff’s expert disclosure deadline to December 19, 2019, Defendants’

expert disclosure deadline to January 20, 2020, rebuttal expert disclosure deadline to March 1,

2020, and the dispositive motion deadline to March 20, 2020. (Doc. 49; Ct’s Aug. 23, 2019

Order).

          3.    On October 28, 2019, Defendants Carter, Cox, Dejarnette, and Singleton filed

their Answer to Plaintiff’s Amended Complaint. [Doc. 65].

          4.    The parties are engaged in ongoing discussions concerning discovery and the

scheduling of depositions.



                                                                                               1
         3:18-cv-03260-SEM-TSH # 66            Page 2 of 3



         5.     The parties require additional time to complete discovery.

         6.     Therefore, Defendants request the Court amend the scheduling order such that the

discovery deadline is extended to February 17, 2020.

         7.     Plaintiff has no objection to this extension of the discovery deadline.

         8.     Defendants make this request in good faith and not for the purpose of undue

delay.

         Wherefore, Defendants respectfully request this honorable Court grant their motion and

amend the scheduling order as stated herein.

                                                  Respectfully submitted,

                                                  Rachelle Aiken, et al.,

                                                      Defendants,

Clayton J. Ankney, #6320224                        Kwame Raoul, Illinois Attorney General,
Jeremy Tyrrell, #6321649
Assistant Attorney General                            Attorney for Defendants,
500 South Second Street
Springfield, Illinois 62701                       By: s/Clayton J. Ankney
(217) 785-4555 Phone                                 Clayton J. Ankney
(217) 782-8767 Fax                                   Assistant Attorney General
Email: cankney@atg.state.il.us




                                                                                              2
       3:18-cv-03260-SEM-TSH # 66        Page 3 of 3



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS

Haley Heilman,                               )
                                             )
                  Plaintiff,                 )
                                             )
v.                                           )
                                             ) Case No. 18-cv-3260-SEM-TSH
Maggie Burke, et al.,                        )
                                             )
                 Defendants.                 )
                               CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2019, the foregoing document, Motion to Amend
Scheduling Order, was electronically filed with the Clerk of the Court using the CM/ECF
system, which will send notification of such filing to all counsel of record.

                                                /s/ Clayton J. Ankney______________
                                                Clayton J. Ankney
                                                Assistant Attorney General




                                                                                         3
